Order filed January 3, 2014




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-13-00882-CV
                                    ____________

         STAFFORD MUNICIPAL SCHOOL DISTRICT, Appellant

                                        V.

            THE HANOVER INSURANCE COMPANY, Appellee


                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 13-DCV-206179

                                    ORDER

      Appellant’s brief was due November 5, 2013. No brief or motion for
extension of time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before
February 3, 2014, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).
PER CURIAM